Citation Nr: 0512051	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  97-20 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, including as secondary to the veteran's service-
connected degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1961 to 
September 1982, after which he retired from service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

On his June 1997 substantive appeal and in an August 1997 
signed statement to the RO, the veteran requested to testify 
at a Travel Board hearing at the RO before a Veterans Law 
Judge.  However, in a December 2000 signed statement to the 
RO, the veteran requested to testify instead at a hearing 
before an RO Hearing Officer (HO).  The veteran was scheduled 
for a hearing before an HO in January 2001 but, in a 
memorandum to the RO dated that month, shortly before the 
scheduled hearing, the veteran's accredited representative 
said that the veteran requested that the hearing be cancelled 
and did not request that it be rescheduled.


FINDING OF FACT

The competent and probative medical evidence of record is in 
approximate balance as to whether the appellant's currently 
diagnosed degenerative disk disease of the cervical spine, 
variously diagnosed as cervical neck dysfunction with right 
arm radiculopathy, is due to his period of active military 
service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that degenerative disk disease of the cervical 
spine, variously diagnosed as cervical neck dysfunction with 
right arm radiculopathy, was incurred during his period of 
active military service.  38 U.S.C.A. § 1110, 1131, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When examined for entry into service in January 1961, the 
veteran's upper extremities and spine were normal, and he was 
found qualified for active service.  Service medical records 
reveal that the veteran had a history of recurrent low back 
pain since 1963, when he slipped on the ice while working on 
the flight line and injured his back, according to a July 
1970 periodic examination report.  The clinical records 
demonstrate that, after the initial back injury, he was seen 
intermittently for complaints of low back problems for which 
he was placed on bed rest or limited-duty profile, or 
confined to his quarters.  

The service medical records reveal that on April 18, 1974, 
the veteran was seen in the clinic for acute left cervical 
muscle spasm, diagnosed as acute torticollis.  Treatment 
included a soft collar and moist heat.  According to a note 
dated several days later, on April 22, 1974, the veteran 
called to report that his symptoms were almost gone.  
Subsequent medical records indicate he did not return for 
further treatment.  Clinical records dated in 1976 indicate 
that the veteran reinjured his back while playing ball.

Service medical records further reveal that on July 8, 1980, 
the veteran was in the clinic for complaints of neck pain at 
the base of his neck for the past four days, which he said 
had developed after a long drive.  The veteran also 
complained of swallowing difficulty.  The diagnosis was 
questionable musculoskeletal problems, and the examiner was 
unsure why the veteran had pain in his neck with swallowing.  
Spine films and additional tests would be considered if the 
problem did not resolve.  

On a report of medical history completed in June 1982, when 
the veteran was examined prior to his retirement from 
service, he reported having lower back problems, with a 
ruptured disk and arthritis.  When he was examined that day, 
lumbosacral tenderness with some discomfort on side bending, 
particularly to the left side, was noted.  The examiner noted 
low back strain and pain, and that osteoarthritis was 
diagnosed in 1977.

Post-service, VA medical records and examination reports, 
dated from 1982 to 2004, are associated with the claims file.  

The veteran underwent a VA general medical examination in 
January 1983, at which time the cervical and thoracic 
portions of his spine were reported as essentially within 
normal limits, and a cervical spine disorder was not 
diagnosed.

In a May 1983 rating decision, the RO granted service 
connection for degenerative disc disease of L5-S1 (between 
the 5th lumbar vertebra and 1st sacral segment), and awarded a 
compensable disability evaluation.

According to a February 1993 VA radiology report, an X-ray of 
the veteran's cervical spine showed degenerative disc disease 
at C4-5 (between the 4th and 5th cervical vertebrae), with 
moderate spasm and normal cervical lordosis and curvature.  
The impression was of some degenerative narrowing which had 
appeared early at the C 4-5 level. 

A May 1993 VA orthopedic examination report reflects the 
veteran's complaints of cervical spine pain with tingling in 
the left fingers.  The diagnosis was degenerative disk 
disease at C4-5, with associated symptoms.

The veteran underwent VA orthopedic examination in December 
1995.  According to the examination report, he complained of 
increased pain in his back, neck, and left shoulder with 
worse pain in the left shoulder.  He said he had experienced 
the pain for "a long time".  The veteran also had numbness 
and tingling in his left upper extremity that went to his 
left fingers, and said he had been told in the past that it 
was related to his cervical spine problems.  The pertinent 
diagnosis was radiological evidence of degenerative changes 
of the cervical spine at the C4-5 level.

According to a September 1996 VA outpatient medical record, 
an X-ray of the veteran's cervical spine at C4-5 and C5-6 
showed evidence of degenerative joint disease and "probable 
post traumatic arthritis".  The diagnosis at that time was 
degenerative joint disease of the cervical spine. 

A May 1999 VA orthopedic examination report is not referable 
to complaints or diagnoses of a cervical spine disorder.

Pursuant to remand by the Board in October 2003, the veteran 
underwent VA orthopedic and neurologic examinations in 
November 2004.  X-rays of his cervical spine taken at the 
time showed diffuse changes of degenerative disc disease of 
moderate severity.

According to the VA orthopedic examination report, the 
orthopedist reviewed the veteran's medical records.  It was 
noted that the veteran gave a history of injuring his low 
back in a bad fall in 1964, for which he was service-
connected for lumbosacral degenerative disk and joint 
disease.  The veteran presumed that he also injured his neck 
at that time, although the orthopedist found no clinical 
records of neck trouble until many years later.  The veteran 
reported that in about 1989 or 1990 he had developed right-
sided neck pain and radiating right arm and hand symptoms, 
diagnosed as a pinched nerve and treated with pain 
medication.  He denied any other neck trauma, including motor 
vehicle accidents or work-related injuries.  Over time, the 
veteran had some cervical spine symptoms including stiffness 
and pain.  He currently denied right upper extremity 
numbness, tingling, or weakness, but occasionally felt 
radiating pain in that direction.  The veteran denied left 
upper extremity symptoms.  He described a reasonable range of 
neck motion, and said he had undergone no medical evaluation 
or treatment for his neck.  He took prescribed pain 
medication for his back, which helped his neck.  

Upon clinical evaluation, the diagnosis was degenerative disk 
disease of the cervical spine.  In the VA orthopedist's 
opinion, "it is less likely than not, less than 50/50 
probability that the [veteran's] current cervical spine 
condition is related to his active military service and I do 
not think it was caused by or aggravated by his injury to his 
lumbosacral spine".  The VA orthopedist indicated that he 
did not see much evidence in the veteran's records that 
related to his cervical injury and "it is far more likely 
than not in my opinion that the cervical spine condition is 
degenerative in nature".  In the VA orthopedist's opinion, 
"the degree of the degenerative disk disease of [the 
veteran's] cervical spine that would not be present, but for 
service-connected lower back degenerative disk disease is 
zero".  The VA orthopedic examiner said he reviewed the 
veteran's medical records, including entries suggesting 
probable post-traumatic arthritis, but was not necessarily in 
agreement with it.

On the same November 2004 day, and shortly thereafter, the 
veteran underwent a VA neurology examination.  According to 
the examination report, the VA neurologist reviewed the 
veteran's medical records.  It was noted that the veteran 
initially injured his back in 1963 when he fell on the ice 
while working on the flight line.  Thereafter, the veteran 
experienced intermittent low back problems, some of which 
were treated with bed rest for several days or he was placed 
on profile, or confined to quarters.  

The VA neurologist said there were two occasions of clinical 
entries regarding treatment for the veteran's neck.  On April 
18, 1974, the veteran, who was 34 years of age at the time, 
was seen for acute left cervical muscle spasm, diagnosed as 
acute torticollis, and treated with moist heat.  It was noted 
that the veteran later called, on April 22, 1974, to say his 
symptoms were nearly gone, and he did not return for further 
treatment.  The veteran was seen in 1980 for complaints neck 
pain at the base of his neck that developed four days earlier 
and came on after a long drive.  He also complained of 
difficulty swallowing.  The diagnosis was noted to have 
indicated a musculoskeletal problem, for which spine films 
and further tests were to be considered if the problem did 
not resolve.  It was noted that on neither occasion was there 
an indication of any particular acute injury.

The VA neurologic examination report reflects that the 
veteran did not recall receiving much medical treatment for 
his neck in service, although he had many low back problems.  
He said that in the late 1980s and early 1990s he began to 
experience consistent neck problems, and said his pain was 
more in his arm than in his neck.  He experienced a burning, 
tingling pain that centered in the right shoulder and 
radiated down the arm into the right hand and fingers.  While 
in service, the veteran said he worked on radar and was often 
on the flight deck; then he was transferred to a laboratory 
and worked on electronics.  He did not recall often having to 
do a lot of heavy lifting, but occasionally moved in an 
awkward direction that triggered back pain, for which he 
would be incapacitated for several days.  

Upon clinical examination, the diagnosis was cervical neck 
dysfunction with right arm radiculopathy.  It was noted that 
the veteran had an intermittent C6 radiculopathy in the right 
arm.  In the VA neurologist's opinion, "[b]based on review 
of the service medical records, it is clear that the veteran 
had some early symptomatology with respect to his cervical 
neck while he was in the service".  The veteran then 
experienced "progressive" problems with "significant" 
worsening in the early 1990s.  The VA examiner found the 
veteran to be a "credible historian" who denied a post-
service history intercurrent injury.  

According to the VA neurologist, the veteran appeared "to 
have neck pain with spasms to the point of decrease in 
movement of the neck on at least two occasions" during 
active service.  The VA neurologic examiner said that while 
one was diagnosed as torticollis, the actual reports 
indicated that the veteran had muscle spasm and he probably 
had what was alternatively called a "wry" neck that 
occurred when one awoke or suddenly developed acute neck 
spasm and distortion of the neck with the head turned to one 
side.  The VA neurologist said the veteran did not have any 
other symptoms of actual torticollis and did not have 
torticollis.  In the VA neurologist's opinion, the veteran 
had cervical neck degenerative problems, and current 
radiculopathy, that "is demonstrated to have its onset with 
intermittent problems while in military service." 

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of his sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claim for service 
connection for a cervical spine disorder.  In view of the 
disposition below, no useful purpose would be served by 
delaying the adjudication of this issue further to conduct 
additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. . ."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran maintains that service connection should be 
granted for his cervical spine disorder, identified as 
degenerative joint disease, which he contends was caused by 
the same incidents in service that caused his service-
connected degenerative disc disease at L5-S1.  Alternatively, 
he asserts that his cervical disorder is due to his weakened 
back, with degenerative disc disease at L5-S1.  Review of the 
medical evidence of record reveals that in May 1983 the RO 
granted service connection for degenerative disc disease of 
L5-S1, based upon service medical records indicating the 
veteran's back problem began in 1963 after he slipped and 
fell on ice, and then reinjured his back in 1976 while 
participating in sports.  An April 1974 service medical 
record reflects the veteran's complaints of neck pain, 
diagnosed as torticollis, and a July 1980 clinical record 
indicates he was seen for neck pain and muscle spasm.  At his 
retirement examination in June 1982, a cervical spine 
disorder was not noted, and a December 1982 VA examination 
report reflects normal cervical and thoracic spines.  
However, a September 1996 VA outpatient medical record 
reflects that an X-ray of the veteran's cervical spine at C4-
5 and C5-6 showed evidence of degenerative joint disease and 
"probable post traumatic arthritis".  The diagnosis at that 
time was degenerative joint disease of the cervical spine.

Initially, the Board notes that the VA orthopedist and 
neurologist who examined the veteran in November 2004 both 
concluded that his degenerative disk disease of the cervical 
spine was unrelated to the service-connected degenerative 
disk disease of L5-S1.  See 38 C.F.R. § 3.310.

However, in the November 2004 VA neurologic examination 
report, the VA neurologist diagnosed cervical neck 
dysfunction with right arm radiculopathy, and opined that 
"[b]ased upon review of the service medical records, it is 
clear that the veteran had some early symptomatology with 
respect to his cervical neck while he was in service" and 
"progressive" problems ensued.  The neurologist found the 
veteran to be a "credible historian" who denied 
intercurrent injury and had neck pain with spasm to the point 
of decreased neck movement on at least two occasions in 
service.  While torticollis was diagnosed on one occasion, it 
was noted that actual reports indicated that the veteran had 
muscle spasm, and the VA neurologist concluded the veteran 
did not have torticollis.  In the VA neurologist's opinion, 
the veteran "does have cervical neck degenerative problems 
and, currently, radiculopathy", that "is demonstrated to 
have its onset with intermittent problems while in service.

Although in November 2004 the VA orthopedist diagnosed 
degenerative disc disease of the cervical spine that was less 
likely than not related to active service and unrelated to 
the service-connected back disability, the Board is persuaded 
by the VA neurologist's opinion.  Moreover, the February 1993 
VA radiology record showed probable post-traumatic arthritis 
of the cervical spine.  Thus, the Board will exercise the 
discretion conferred upon us by law to determine that the 
evidence in this case is in relative equipoise.  The VA 
neurologist, quoted above, opined that the probable cause of 
the veteran's cervical spine degenerative dysfunction had its 
onset during the veteran's period of active military service.  
This medical specialist pointed to specific clinical entries 
that corroborated the veteran's reports of neck pain in 
service, found the veteran a credible historian, and provided 
a complete rationale provided by the evidence of record in 
concluding that the veteran's currently diagnosed neck 
dysfunction was related to service.  

Accordingly, and resolving reasonable doubt in the 
appellant's favor, the Board finds that the evidence of 
record is consistent with the veteran's contentions, and that 
degenerative disk disease of the cervical spine, variously 
diagnosed as cervical neck dysfunction with right arm 
radiculopathy, may be service-connected.  The benefit of the 
doubt has been resolved in the veteran's favor to this 
extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (old and 
new versions).


ORDER

Service connection for degenerative disk disease of the 
cervical spine, variously diagnosed as cervical neck 
dysfunction with right arm radiculopathy, is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


